DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration is missing.
Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/22/2019 and 6/14/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,6,9,11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Velde (5,543,866)  in view of Sugiyama et al (8,403,490 B2).
 Regarding claim 1, Van De Velde  discloses (refer to figure 1) a binocular system, comprising a binocular scanning laser ophthalmoscope (SLO) (abstract binocular scanning laser ) , the binocular SLO comprising: right eye optics configured to image a retina of a right eye  (12) of a subject (column 3, line 50) the right eye optics comprising: a first acousto-optic modulator (AOM) configured to selectively attenuate a first beam of optical radiation (column 4, lines 1-32, acuousto-optic modulator 38 providing amplitude modulation of a laser beam)  ; a first fiber collimator configured to receive the first beam from the first AOM; a first beam splitter (20)  configured to pass the first beam from the first fiber collimator to a first MEMS device  ; the first MEMS device configured to scan the first beam along a first and second dimension (column 3, lines 50-column 4, line 10, a pre-focused laser light 10 is scanned with the help of scanning mirrors 14  and light reflected back from retina is de-scanned using  same scanner mirror 14) and ; a first lens configured to focus the first beam onto a first mirror (column 3, line 50 –column 4, line 55 ,figure 1, first lens not labelled  located left of numerals 10,18); the first mirror (64) configured to direct the first beam towards a second lens; the second lens configured to focus the first beam into the right eye of the subject (column 3, line 50-column 4, line 55, where second lens 56 focuses light onto eye retina 12), the second lens (56)  further configured to focus the first beam reflected from the retina of the right eye of the subject onto the first mirror; the first mirror further configured to direct the first beam towards the first lens; the first lens further configured to focus the first beam onto the first MEMS device;  the first MEMS device further configured to de-scan the first 
Van de Velde not explicitly discloses a first fiber collimator configured to receive the first beam from the first AOM and the scanner is a MEMS device and left eye optics configured to image a retina of a left eye of the subject, the left eye optics comprising a second AOM configured to selectively attenuate a second beam of optical radiation , a second fiber collimator configured to receive the second beam from the second AOM  , a second beam splitter configured to pass the second beam from the second fiber 
Sugiyama, however, discusses a beam scanning type display device (abstract) and teaches both right and left eye optics (col. 17, line 15-58, col. 33, lines 58-67, discussing identical right and left eye optics, wherein only left eye optics are labelled and right eye optics labels are omitted) configured to produce an image on a retina of a right eye of a subject (col. 17, line 15-58, discussing forming an image on a right or left retina), the right and left eye optics each individually comprising: a first acousto-optic modulator  configured to selectively attenuate a first beam of optical radiation (col. 17, lines 27-57, Figs. 1A, IB, 18, 22, 25, discussing a laser light source 101 emits a beam that is modulated by a wavefront changing unit 202; col. 41, line 1-2, wherein the modulator can be an acousto-optic modulator); a first fiber collimator configured to receive the first beam from the first AOM (col. 34, lines 27-36, Figs. 1A, IB, 18, 22, 25, discussing laser lights emitted by the sources are converted to parallel lights by a collimator lens  modulator 102 is deflected to scanning unit 103 which performs two-dimensional scanning of the beam, wherein the scanning unit 103 can be a micro-electro mechanical system [MEMS]); a first lens configured to focus the first beam onto a first mirror (col. 20, lines 34-56, discussing a deflecting unit 104, which may be a convex lens, deflects the beam used for the scanning performed by scanning unit  103 in the direction of the user's eye). As Sugiyama teaches that the right and left eye have identical components, as discussed above, the language reiterating such components is omitted here. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Sugiyama in order to image both retinas and detect a magnitude of difference in focusing in the right and left eyes simultaneously (Sugiyama, col. 36, lines 53-61).
Regarding Claim 6, modified Van De Velde discloses the binocular system of claim 1, wherein the binocular SLO further comprises: an optical radiation source configured to generate the first and second beam of optical radiation (col. 4, lines 5-30, discussing two laser sources).

Regarding claim 11, Van de Velde fails to explicitly disclose the binocular system of claim 1, wherein the binocular SLO further comprises: an aperture disposed between the first fiber collimator and the first beam splitter and configured to constrain a beam diameter of the first beam.
Sugiyama, however, teaches an aperture (col. 36, lines 10-17, Fig. 22, wherein aperture 18c disposed between collimator 11a and a next component, wherein the aperture condenses [constrains] the light passing there through).

Regarding claim 17, Van De Velde  discloses (refer to figure 1) a binocular system, comprising a binocular scanning laser ophthalmoscope (SLO) (abstract binocular scanning laser ), the binocular SLO comprising: right eye optics configured to image a retina of a right eye  (12) of a subject (column 3, line 50) the right eye optics comprising: a first acousto-optic modulator (AOM) configured to selectively attenuate a first beam of optical radiation(column 4, lines 1-32, acuousto-optic modulator 38 providing amplitude modulation of a laser beam) ; a first fiber collimator configured to receive the first beam from the first AOM; a first beam splitter configured to pass the first beam from the first fiber collimator to a first MEMS device;  the first MEMS device configured to scan the first beam along a first and second dimension(column 3, lines 50-column 4, line 10, a pre-focused laser light 10 is scanned with the help of scanning mirrors 14  and light reflected back from retina is de-scanned using  same scanner mirror 14); a first mirror configured to direct the first beam from the first MEMS device towards the right eye of the subject, the first mirror further configured to direct the first beam from the right eye of the subject towards the first MEMS device; the first MEMS device further configured to de-scan the first beam onto the first beam splitter; and the first beam splitter further configured to reflect the first beam towards a first detector assembly; and left eye optics configured to image a retina of a left eye of the subject, the left eye optics comprising: a second AOM configured to selectively attenuate a second beam of optical radiation; a second fiber collimator configured to receive the second beam from the second AOM; a 
Sugiyama, however, discusses a beam scanning type display device (abstract) and teaches both right and left eye optics (col. 17, line 15-58, col. 33, lines 58-67, discussing identical right and left eye optics, wherein only left eye optics are labelled and right eye optics labels are omitted) configured to produce an image on a retina of a right eye of a subject (col. 17, line 15-58, discussing forming an image on a right or left retina), the right and left eye optics each individually comprising: a first acousto-optic modulator  configured to selectively attenuate a first beam of optical radiation (col. 17, lines 27-57, Figs. 1A, IB, 18, 22, 25, discussing a laser light source 101 emits a beam that is modulated by a wavefront changing unit 202; col. 41, line 1-2, wherein the modulator can be an acousto-optic modulator); a first fiber collimator configured to receive the first beam from the first AOM (col. 34, lines 27-36, Figs. 1A, IB, 18, 22, 25, discussing laser lights emitted by the sources are converted to parallel lights by a collimator lens 11a and passes the light to the modulator unit/AOM 102; col. 44, lines 59-60, wherein the light is propagated through fiber optics); and passing the first beam from the first fiber collimator to a first MEMS device (col. 20, lines 1-22, wherein the light from the modulator 102 is deflected to scanning unit 103 which performs two-dimensional scanning of the beam, wherein the scanning unit 103 can be a micro-electro mechanical system [MEMS]); the first MEMS device configured to scan the first beam along a first and second dimension (col. 20, lines 1-22, wherein the light from the modulator 102 is deflected to scanning unit 103 which performs two-dimensional scanning of the beam, wherein the scanning unit 103 can be a micro-electro mechanical system [MEMS]); a 
Regarding Claim 18, modified Van De Velde discloses the binocular system of claim 17, further comprising: a first lens positioned between the first MEMS device and the first mirror, the first lens configured to focus the first beam from the first MEMS device on the first mirror (col. 3, line 50-col. 4, line 55, Fig. 1, illustrating a first lens [not labelled, located left of numerals 10, 18] to focus the first beam onto the first mirror 64).
Regarding Claim 19, modified Van De Velde discloses the binocular system of claim 18, further comprising: a second lens positioned between the first mirror and the right eye (col. 3, line 50-col. 4, line 55, Fig. 1, wherein first mirror 64 focuses beam onto second lens 56), the second lens configured to focus the first beam from the first mirror into the right eye of the subject (col. 3, line 50-col. 4, line 55, Fig.1, wherein second lens 56 focuses light onto eye retina 12).
s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Velde (5,543,866)  in view of Sugiyama et al (8,403,490 B2) in further in view of Stark et al (6,820,979 B1).
Claims 2-4 lack an inventive step under PCT Article 33(3) as being obvious over Van De Velde in view of Sugiyama et al. (hereinafter Sugiyama) and Stark et al. (hereinafter Stark).
Regarding claim 2, Van de Velde fails to explicitly disclose the binocular system of claim 1, further comprising: a controller configured to: determine a movement of the right eye based on images of the retina of the right eye captured by the first detector assembly; determine a movement of the left eye based on images of the retina of the left eye captured by the second detector assembly; and generate a signal representative of a deviation between the movement of the right eye and the movement of the left eye.
Stark, however, discusses a handheld device for obtaining measurements regarding the pupil of one or both eyes of a user (abstract, col. 7, lines 35-67) and teaches a controller (col. 9, lines 16-19, discussing a microprocessor controls the system) configured to: determine a movement of the right and/or left eye based on images of the eye captured by a detector assembly and generate a signal representative of a deviation between the movement of the eye or eyes (col. 4, lines 1-9, col. 15, line 47-col. 16 line 48, discussing a pupilometer may comprise an imaging sensor for generating signals representative of a pupil of an eye, wherein the microprocessor processes signals received from the imaging sensor and to thereby identify the pupil's dynamic response [i.e., movement] to the visible light generated by the visible light source; col. 6, lines 1-13, wherein both 
Modified Van de Velde fails to explicitly disclose the device communicates wirelessly to a controller.
Sugiyama, however teaches the device communicates wirelessly to a controller (col. 47, lines 24-27, discussing communications between the light detecting unit 214 and the control unit 105 may be established through either wireless communication or wired communication).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Sugiyama in order to control the unit from a remote location (Sugiyama, col. 47, lines 18-27).
Regarding claim 4, Van de Velde fails to explicitly disclose the binocular system of claim 2, wherein the binocular SLO is a handheld device and is communicatively coupled to the controller via an electrical cable.

Modified Van de Velde fails to explicitly disclose the device is communicatively coupled to the controller via an electrical cable. Sugiyama, however teaches the device communicates wirelessly to a controller (col. 47, lines 24-27, discussing communications between the light detecting unit 214 and the control unit 105 may be established through either wireless communication or wired [electric cable] communication). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Sugiyama in order to control the unit from the device (Sugiyama, col. 47, lines 18-27).
Claims 5,7,8,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Velde (5,543,866)  in view of Sugiyama et al (8,403,490 B2) further in view of Walsh et al (9,149,182 B2). 
Regarding claim 5, Van de Velde fails to explicitly disclose the binocular system of claim 1, wherein the binocular SLO further comprises: an inter-pupillary distance (IPD) adjustment mechanism coupled to the right eye optics and the left eye optics, the IPD adjustment mechanism configured to adjust a distance between the right eye optics and 
Walsh, however, discusses an instrument that directs light to a user's eye and an optical detector to detect signals from the eye (abstract), the device having right and left eye optics (col. 6, lines 59-66, discussing a binocular main body system 106 which a user positions near or onto the user's eyes and configured to scan one or both eyes without repositioning the oculars) and teaches an inter-pupillary distance (IPD) adjustment mechanism coupled to right eye optics and left eye optics (col. 6, line 59-col. 7, line 12, col. 14, lines 40-52), the IPD adjustment mechanism configured to adjust a distance between the right eye optics and the left eye optics, wherein the adjustment of the distance between the right eye optics and the left eye optics by the IPD adjustment mechanism does not rotate the right eye optics with respect to the left eye optics (col. 14, line 40-col.15, line 24, discussing a user 114 may adjust interpupillary distance based on the user's viewing of one or more fixation targets on one or more displays 215. For example, the displays 215 and the fixation targets may be configured such that the user views two aligned images, which may form a single, complete image when the interpupillary distance is appropriate for the user 114. The user 114 may adjust an adjustment control 204 to change the interpupillary distance based on the fixation target images, as shown in FIG. 7A [wherein the knob or handle may be rotated to narrow or widen a distance between optics, but the right and left optics themselves do not rotate). 

Regarding claim 7, Van de Velde fails to explicitly disclose binocular system of claim 6, wherein the optical radiation source comprises a super luminescent diode.
Walsh, however, discusses an instrument that directs light to a user's eye and an optical detector to detect signals from the eye (abstract), the device having right and left eye optics (col. 6, lines 59-66, discussing a binocular main body system 106 which a user positions near or onto the user's eyes and configured to scan one or both eyes without repositioning the oculars) and teaches he optical radiation source comprises a super luminescent diode (col. 7, line 63-64, discussing the source is a super luminescent diode). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Walsh in order to have a broadband light source (col. 7, lines 63-67).
Regarding claim 8, Van de Velde fails to explicitly disclose the binocular system of claim 1, wherein the first and second AOM are configured to generate a fixation target for the subject.
Walsh, however, discusses an instrument that directs light to a user's eye and an optical detector to detect signals from the eye (abstract) and teaches generating a fixation 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Walsh in order for a user to determine when the IPD is in alignment with the user's eyes (col. 15, lines 9-24).
Regarding Claim 12, Van De Velde discloses a method for operating a binocular system (abstract, discussing a binocular scanning laser ophthalmoscope), the method comprising: receiving, at right eye optics of the binocular system(col. 3, line 50-col. 4, line 55, Fig. 1, discussing right and left eye optics for imaging the retina of each eye), a first beam of optical radiation (col. 4, lines 1-67, discussing two laser light sources): modulating the first beam with a first acousto-optic modulator (AOM) of the right eye optics (col. 4, lines 1-32, discussing an acousto-optic modulator 38 providing amplitude modulation of a laser beam); receiving the first beam modulated by the first AOM (col. 3, line 50-col. 4, line 55, discussing beam separator 20 [beam splitter] passes the beam from the AOM to the scanner 14); passing, by a first beam splitter of the right eye optics(col. 3, line 50-col. 4, line 55, discussing beam separator 20 [beam splitter] passes the beam from the AOM to the scanner 14), the first beam to a first scanning device (col. 3, lines 50-col. 4, line 10, discussing a pre-focused laser light 10 is scanned with the help of scanning mirrors 14); focusing, by a first lens of the right eye optics, the first beam scanned by the first scanning device (col. 3, line 50-col. 4, line 55, Fig. 1, illustrating a first lens [not labelled, located left of numerals 10,18] to focus the first 
Van de Velde fails to explicitly disclose a first fiber collimator configured to receive the first beam from the first AOM; and that the scanner is a MEMS device, scanning, by the first MEMS device of the right eye optics, the first beam along two dimensions; and left eye optics configured to image a retina of a left eye of the subject, the left eye optics comprising: a second AOM configured to selectively attenuate a second beam of optical radiation; a second fiber collimator configured to receive the second beam from the second AOM; a second beam splitter configured to pass the second beam from the second fiber collimator to a second MEMS device; the second MEMS device configured to scan the second beam along the first and second dimension; a third lens configured to focus the second beam onto a second mirror; the second mirror configured to direct the second beam towards a fourth lens; the fourth lens configured to focus the second beam into the left eye of the subject, the fourth lens further configured to focus the second beam reflected from the retina of the left eye of the subject onto the second mirror; the second mirror further configured to direct the second beam towards the third lens; the third lens further configured to focus the second beam onto the second MEMS device; the second MEMS device further configured to de-scan the second beam onto the second beam splitter; and the second beam splitter further configured to reflect the second beam towards a second detector assembly.

Modified Van de Velde fails to explicitly disclose generating a fixation target. Walsh, however, discusses an instrument that directs light to a user’s eye and an optical detector to detect signals from the eye (abstract) and teaches generating a fixation target (col. 15, lines 9-51, discussing a user 114 may adjust interpupillary distance based on the user’s viewing of one or more fixation targets on one or more displays 215).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Walsh in order for a user to determine when the IPD is in alignment with the user’s eyes (col. 15, lines 9).
Regarding Claim 14, modified Van De Velde fails to explicitly disclose the method of claim 12, further comprising: adjusting, by an inter-pupillary distance (IPD) adjustment mechanism, a distance between the right eye optics and the left eye optics to accommodate an inter-pupillary distance of the subject, wherein the adjustment of the distance between the right eye optics and the left eye optics by the IPD adjustment mechanism does not rotate the right eye optics with respect to the left eye optics.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Walsh in order for a user to adjust the optics to conform with a particular user’s pupillary distance for more accurate assessments ( col. 15, lines 9-24).
10 rejected under 35 U.S.C. 103 as being unpatentable over Van De Velde (5,543,866)  in view of Sugiyama et al (8,403,490 B2) further in view of Kosman et al (4,783,137).
Regarding claim 10, Van de Velde fails to explicitly disclose the binocular system of claim 1, wherein the first detector assembly comprises: a fifth lens configured to focus the first beam onto a first fiber optic coupling; the first fiber optic coupling configured to couple the first beam into a fiber optic cable; and the fiber optic cable configured to deliver the first beam to a first detector.
Kosman, however, discusses transmission of optical signals (abstract) and teaches a fiber optic coupling device (col. 2, lines 25-56, discussing a fiber optic coupling device for providing simultaneous bi-directional transmission of optical data over a single fiber optic cable to provide simultaneous bi- directional optical coupling of the optical input signals from a link cable to a receiver element, and optical output signals from a transmitting element to a link cable). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Kosman in order to produce bi-directional communication of input and output signals in a single fiber (column 2, lines 25-56).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van De Velde (5,543,866)  in view of Sugiyama et al (8,403,490 B2) in view of Walsh et al (9,149,182 B2) further in view Stark et al (6,820,979 B1).

Stark, however, discusses a handheld device for obtaining measurements regarding the pupil of one or both eyes of a user (abstract, col. 7, lines 35-67) and teaches a controller (col. 9, lines 16-19, discussing a microprocessor controls the system) configured to: determine a movement of the right and/or left eye based on images of the eye captured by a detector assembly and generate a signal representative of a deviation between the movement of the eye or eyes (col. 4, lines 1-9, col. 15, line 47-col. 16 line 48, discussing a pupilometer may comprise an imaging sensor for generating signals representative of a pupil of an eye, wherein the microprocessor processes signals received from the imaging sensor and to thereby identify the pupil's dynamic response [i.e., movement] to the visible light generated by the visible light source; col. 6, lines 1-13, wherein both eyes can have imaging and a signal generated therefor).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van de Velde with the teaching of Stark in order to determine overall opto-neurological conditions of a patient (Stark, col. 16, lines 1-13).

Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.